COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re LTP Real Estate LLC

Appellate case number:     01-13-00813-CV

Trial court case number: 2013-47309

Trial court:               190th Judicial District Court of Harris County

     On September 25, 2013, Relator LTP Real Estate, LLC filed a Petition for Writ of
Mandamus and Motion for Emergency Relief.
         Real Parties in Interest O.C.T.G, L.L.P. and Sojourn Partners, L.L.C. are ORDERED to
file a response to the Motion for Emergency Relief no later than 2:00 p.m. on Friday, September
27, 2013.1 In light of the September 24, 2013 transfer order, Relator is ORDERED to submit a
status report to the Court no later than 2:00 p.m. on Friday, September 27, 2013.2 The report
shall state the effort Relator has made to appear before the presiding judge of the 190th District
Court, the Honorable Patricia J. Kerrigan, to seek vacatur of the TRO dated September 24, 2013.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: September 25, 2013

Cc: 190th District Court


1
  The Court has suspended the application of Texas Rule of Appellate Procedure 9.2—the
mailbox rule—to this deadline to respond. See TEX. R. APP. P. 2 (allowing suspension of rules),
9.2. Real parties in interest must ensure that this Court receives the response by the deadline
stated above.
2
 The Court has suspended the application of Texas Rule of Appellate Procedure 9.2—the
mailbox rule—to this deadline to respond. See TEX. R. APP. P. 2 (allowing suspension of rules),
9.2. Relator must ensure that this Court receives the status report by the deadline stated above.